DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:




the claim limitation uses the term “means” or “step” or a term used as a substitute for
“means” that is a generic placeholder (also called a nonce term or a non-structural term having no
specific structural meaning) for performing the claimed function;
 the term “means” or “step” or the generic placeholder is modified by functional
language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another
linking word or phrase, such as “configured to” or “so that”; and
the term “means” or “step” or the generic placeholder is not modified by sufficient
structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable
presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35
U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient
structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the
claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth
paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without
reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted
under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an
Office action. Conversely, claim limitations in this application that do not use the word “means” (or
“step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph,
except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a release member” in claim 1, “an actuating member” in claim 1, “a force transmitting mechanism” in claim 10 and “a manually operable member” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites "a force transmission path that receives the upward biasing force originating from the spring and outputs an upward biasing force to the clamping shaft in the up-down direction". It is unclear what is meant by this phrase, as the spring is above the clamping shaft and cannot output an upwards biasing force to move the clamping shaft upwards. For the purpose of examination, it has been assumed that the force transmission path receives a downward biasing force from the spring and then this force from the spring pushes down the clamping shaft.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-7, 13-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 2017/0050292 A1) in view of Furusawa et al. (US 2015/0042052 A1).
Regarding claim 1, Aoki discloses the invention substantially as claimed including: A power tool (#100) configured to perform a processing operation on a workpiece by driving a tool accessory (#145), the power tool comprising: 
a housing (#101, #110, #1101, #1102); 

a tool mounting part (#126) to which the tool accessory is removably attachable being defined at a lower end portion of the spindle (see fig. 3, paragraph 0042); 
a clamping shaft (#127) that is selectively movable in the up-down direction relative to the spindle (fig. 5 and 8 show the shaft moving up-down), the clamping shaft including a shaft part (the shaft part is #127) extending coaxially with the spindle in the up-down direction (see fig. 5) and a clamping part (#128) connected to the shaft part below the tool mounting part (see fig. 5); 
a biasing member (#140).
Aoki fails to directly disclose: a release member that is selectively movable in the up-down direction relative to the spindle and is configured to selectively interrupt transmission of biasing force generated by the biasing member to the clamping shaft, the release member being configured to be locked to the spindle in a locked position while the transmission of biasing force from the biasing member to the clamping shaft is being interrupted; and an actuating member that is movable in the up-down direction relative to the spindle and is configured to move upward in response to being pressed upward by the clamping part or by the tool accessory and thereby unlock the release member from the spindle.
In the same field of endeavor, namely power tools, Furusawa teaches the embodiment of figure 17: a release member (#231, #233, #242) that is selectively movable in the up-down direction relative to the spindle (Paragraph 0131) and is configured to selectively interrupt transmission of biasing force generated by the biasing member (#205) to the clamping shaft (Paragraph 0006; Paragraph 0131; fig. 20 sees basing force interrupted), the release member being configured to be locked to the spindle (#220) in a locked position while the transmission of biasing force from the biasing member to the clamping shaft (#223) is being interrupted (Paragraph 0005; Paragraph 0131); and 

It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the power tools of Aoki so that the release member that is selectively movable in the up-down direction relative to the spindle and is configured to selectively interrupt transmission of biasing force generated by the biasing member to the clamping shaft, the release member being configured to be locked to the spindle in a locked position while the transmission of biasing force from the biasing member to the clamping shaft is being interrupted; and an actuating member that is movable in the up-down direction relative to the spindle and is configured to move upward in response to being pressed upward by the clamping part or by the tool accessory and thereby unlock the release member from the spindle as taught by Furusawa in order to easily be able to add and remove the tool accessory by interacting with a simple lever that can lock and unlock a clamping shaft with the actuating shaft delivering a biasing force (spring) to the clamping shaft (Fig. 20 and 21; Paragraph 0119-0120).
	
Regarding claim 6, the combination of Aoki and Furusawa discloses the invention of claim 1, the combination further discloses the embodiment of figure 17: wherein the actuating member is selectively movable relative to the clamping shaft in the up-down direction (Paragraph 0109, moves in longitudinal direction, same as clamping shaft of Furusawa).
Regarding claim 7, the combination of Aoki and Furusawa discloses the invention of claim 6, the combination further discloses the embodiment of figure 17: wherein the actuating shaft is configured to move upward to a first position relative to the spindle and the clamping shaft (Paragraph 0109, moves in 

Regarding claim 13, Aoki discloses: A power tool (#100) comprising: a housing (#101, #110, #1101, #1102); 
a spindle (#124) supported in the housing to be pivotable or rotatable around a driving axis (rotatable in axis direction #124a) that defines an up-down direction of the power tool, 
a tool mounting part (#126) to which the tool accessory is removably attachable being defined at a lower end portion of the spindle (see fig. 3, paragraph 0042); 
a clamping shaft (#127) that is selectively movable in the up-down direction relative to the spindle (fig. 5 and 8 show the shaft moving up-down), the clamping shaft including 
a shaft part (the shaft part is #127) extending coaxially with the spindle in the up-down direction (see fig. 5) and 
a clamping head (#128) connected to the shaft part below the tool mounting part (see fig. 5); 
a spring (#134, #142);
a spring seat (#131, #135) abutting on an upper end of the spring (see fig. 3) and operably connected to the clamping shaft (see fig. 4), the spring seat being selectively movable in the up-down direction relative to the spindle (see fig. 4 and 7) and being configured to interrupt transmission of biasing force originating from the spring to the clamping shaft (when spring seat releases clamp shaft, the clamp shaft is not receiving the biasing force from the spring, see fig. 4 and 7) while moving 
Aoki fails to directly disclose: an actuator that is movable in the up-down direction relative to the spindle; wherein: the spring seat is configured to be selectively lockable to the spindle at a locked position that is below its uppermost position in the up-down direction while transmission of the biasing force originating from the spring is being interrupted, and the actuator is configured to move upward from its lowermost position in response to being pressed upward to thereby unlock the spring seat from the spindle.
In the same field of endeavor, namely power tools, Furusawa teaches the embodiment of figure 5: an actuator (#131) that is movable in the up-down direction relative to the spindle (see fig. 4 and 13); wherein: the spring seat is configured to be selectively lockable to the spindle at a locked position (engagement pin moves to position #121b; fig. 6) that is below its uppermost position in the up-down direction (see fig. 5) while transmission of the biasing force originating from the spring is being interrupted (the spring is being compressed at position #121a and thus position #121b interrupts compression), and the actuator is configured to move upward from its lowermost position in response to being pressed upward (Paragraph 0064; when engagement pin moves upward, the actuator also moves upward seen in fig. 4) to thereby unlock the spring seat from the spindle.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the power tools of Aoki so that an actuator that is movable in the up-down direction relative to the spindle; wherein: the spring seat is configured to be selectively lockable to the spindle at a locked position that is below its uppermost position in the up-down direction while transmission of the biasing force originating from the spring is being interrupted, and the actuator is configured to move upward from its lowermost position in response to being pressed upward to thereby unlock the spring seat from the spindle as taught by Furusawa in order to have a actuator that can lock 

Regarding claim 14, the combination of Aoki and Furusawa discloses the invention of claim 13, the combination further discloses the embodiment of figure 5: wherein the spindle includes an elongate hollow (paragraph 0057) cylindrical shape (see fig. 5 of Furusawa) having at least one first holding hole (#121a and #121b of Furusawa) extending through the spindle in a radial direction (see fig. 5 of Furusawa), at least one first ball (#135 of Furusawa) is at least partially disposed in the at least one first holding hole (#132 of Furusawa) so as to be movable in the radial direction of the spindle, and the spring seat includes a circular through hole (see fig. 6 of Furusawa) that surrounds the spindle, the spring seat being configured to be locked to the spindle at the locked position via the at least one first ball (see fig. 6 where the spindle is locked; paragraph 0083 of Furusawa).

Regarding claim 17, Aoki discloses: A power tool (#100) comprising: a housing (#101, #110, #1101, #1102); 
a spindle (#124) supported in the housing to be pivotable or rotatable around a driving axis (rotates in axis direction #124a) that defines an up-down direction of the power tool; 
a tool mounting part (#126) provided at a lower end portion of the spindle (see fig. 3; paragraph 0042) in the up-down direction, the tool mounting part being configured to have a tool accessory removably mounted thereon (see fig. 3); 
a clamping shaft (#127) that is selectively movable in the up-down direction relative to the spindle (see fig. 5 and 8 show the shaft can move up-down); 
a spring (#140) generating an upward biasing force in the up-down direction (Paragraph 0078).

In the same field of endeavor, namely power tools, Furusawa teaches the embodiment of figure 17: a spring seat (#231, #233, #242) radially surrounding the clamping shaft and abutting on an upper end of the spring (see fig. 20), the spring seat being selectively movable relative to the spindle in the up-down direction (see fig. 20 and 21 where the spring seat moves up-down) between an unlocked position (see fig. 20 where spring seat is unlocking the clamping shaft) where the spindle is movable relative to the spring seat in the up-down direction (Paragraph 0019, move in direction of spindle) and a locked position (see fig. 21 where spring seat is locking the clamping shaft) where the spring seat is immovable relative to the spindle in the up-down direction; and 
an actuator shaft (#240) that is selectively movable in the up-down direction relative to the spindle (see fig. 15 and 20); wherein: the spring seat is disposed within a force transmission path (see annotated fig. below) that receives the upward biasing force originating from the spring and outputs an 
downward movement of the spring seat relative to the spindle in the up-down direction from the unlocked position to the locked position causes the transmission of biasing force along the force transmission path to the clamping shaft to be interrupted (in fig. 21 the spring seat is in lock position and the spring basing force is released), 
and upward movement of the actuator shaft relative to the spindle in the up-down direction causes the spring seat to move from the locked position to the unlocked position (see fig. 20 and 21 where spring seat can be seen locked and unlocked).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the power tools of Aoki so that a spring seat radially surrounding the clamping shaft and abutting on an upper end of the spring, the spring seat being selectively movable relative to the spindle in the up-down direction between an unlocked position where the spindle is movable relative to the spring seat in the up-down direction and a locked position where the spring seat is immovable relative to the spindle in the up-down direction; and an actuator shaft that is selectively movable in the up-down direction relative to the spindle; wherein: the spring seat is disposed within a force transmission path that receives the upward biasing force originating from the spring and outputs an upward biasing force to the clamping shaft in the up-down direction, downward movement of the spring seat relative to the spindle in the up-down direction from the unlocked position to the locked position causes the transmission of biasing force along the force transmission path to the clamping shaft to be interrupted and upward movement of the actuator shaft relative to the spindle in the up-down direction causes the spring seat to move from the locked position to the unlocked position as taught by Furusawa in order to allow a locked and unlocked position for the accessory clamp and easily be able to .

Claim 3-5, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 2017/0050292 A1) in view of Furusawa et al. (US 2015/0042052 A1) in further view of Sasaki (WO 2006/101014 A1).

Regarding claim 3, Aoki and Furusawa discloses the invention of claim 1, except Aoki fails to further disclose: wherein the clamping part is detachably attached to the shaft part.
In the same field of endeavor, namely power tools, Sasaki teaches: wherein the clamping part is detachably attached to the shaft part (clamping part #135 can be detached and attached to shaft part #131; see fig. 1).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the power tool of Aoki so that the clamping part is detachably attached to the shaft part as taught by Sasaki in order to easily enable the removal of the tool (Paragraph 0026).

Regarding claim 4, Aoki and Furusawa discloses the invention of claim 3, except Aoki and Furusawa fails to further disclose: wherein the clamping part includes a rotation part that is rotatable or pivotable around the driving axis relative to the shaft part between a locking position and an unlocking position, when the rotation part is in the locking position, the rotation part is engageable with the shaft part in a non-detachable manner, and when the rotation part is in the unlocking position, the rotation part is detachable from the shaft part.
In the same field of endeavor, namely power tools, Sasaki teaches: wherein the clamping part includes a rotation part (#161) that is rotatable or pivotable around the driving axis relative to the shaft 
when the rotation part is in the locking position (see fig. 3), the rotation part is engageable with the shaft part in a non-detachable manner (when lock ring and lock cam is locked, rotation of spindle is fixed; paragraph 0017), and when the rotation part is in the unlocking position, the rotation part is detachable from the shaft part (see fig. 22 where shaft part #131 is seen detached from rotation part #161 of fig. 26).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the power tool of Aoki so that wherein the clamping part includes a rotation part that is rotatable or pivotable around the driving axis relative to the shaft part between a locking position and an unlocking position, when the rotation part is in the locking position, the rotation part is engageable with the shaft part in a non-detachable manner, and when the rotation part is in the unlocking position, the rotation part is detachable from the shaft part as taught by Sasaki in order to allow synchronous rotation with the spindle by a lock ring and cam and ease tool exchange (Paragraph 0007 and 0045). 

Regarding claim 5, the combination of Aoki, Furusawa and Sasaki discloses the invention of claim 4, the combination further discloses: wherein the rotation part is configured to rotate relative to the shaft part (Paragraph 0039 of Sasaki) in response to movement of the clamping shaft relative to the spindle in the up-down direction.

Regarding claim 18, Aoki and Furusawa discloses the invention of claim 17, Aoki and Furusawa further discloses: wherein the clamping shaft includes a shaft portion (#127 of Aoki) that is coaxial with the spindle (see fig. 3 where #127 and #124 are coaxial of Aoki).

In the same field of endeavor, namely power tools, Sasaki teaches: and a clamping head (#135) detachably attached to the shaft portion below the tool mounting part (clamping part #135 can be detached and attached to shaft part #131 below #133 tool mounting part; see fig. 1) in the up-down direction.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the power tool of Aoki so that a clamping head detachably attached to the shaft portion below the tool mounting part in the up-down direction as taught by Sasaki in order to easily enable the removal of the tool (Paragraph 0026).

Claim 2 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 2017/0050292 A1) in view of Furusawa et al. (US 2015/0042052 A1), in view of Sasaki (WO 2006/101014 A1) and in further view of Scott et al. (US 2017/0259348 A1).

Regarding claim 2, the combination of Aoki and Furusawa discloses the invention of claim 1, the combination further discloses: wherein the shaft part is a tubular member (Furusawa embodiment of figure 17 has tubular shaft part).
Aoki and Furusawa fails to disclose: at least a portion of the actuator member is disposed within the shaft part.
In the same field of endeavor, namely power tools, Scott et al. teaches: at least a portion of the actuator member is disposed within the shaft part (the pin #54 acting as the actuator in fig. 2-3 can be seen inside clamp shaft #40).


Regarding claim 19, the combination of Aoki and Furusawa discloses the invention of claim 18, the combination further discloses: wherein the spindle is pivotably or rotatably supported in the housing via one or more bearings (supported by bearings #336 and #227; paragraph 0097 of Furusawa embodiment of figure 17), the clamping shaft is disposed at least partially inside the spindle (see fig. 17 where clamp shaft #223 can be disposed inside spindle #220 of Furusawa).
Aoki and Furusawa fails to disclose: the actuator shaft is disposed at least partially inside the clamping shaft.
In the same field of endeavor, namely power tools, Scott et al. teaches: the actuator shaft is disposed at least partially inside the clamping shaft (the pin #54 acting as the actuator in fig. 2-3 can be seen inside clamp shaft #40).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the power tool of Aoki so that the actuator shaft is disposed at least partially inside the clamping shaft as taught by Scott et al. in order to allow the actuation caused by the cams to interact with the clamping shaft and move the clamping shaft to two determined positions for the tool, in one position of the pin the tool is in accessory clamping position and the second positron is in accessory release position (Paragraph 0029 and 0030).

Allowable Subject Matter
Claim 8, 9, 10, 11, 12, 15, 16, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krause et al. (US 2012/0051832 A1) teaches a quick release connector that one end can be attached to clamping shaft and another end to a connecter head with an accessory tool similar to the connector shaft of the power tool that holds the tool accessory.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bernardi et al. (US 2013/0082449 A1) teaches a clamping device mechanism for a power tool similar to the power tool clamping mechanism that clamps the accessory tool.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thorson et al. (US 2017/0129123333 A1) teaches an oscillating power tool with a similar lever and actuator of the power tool.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Klabunde et al. (US 2016/0184956 A1) teaches a machine tool with a unlock/lock mechanism for the accessory tool similar to the power tools locking and unlocking mechanism.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin (US 2011/0230125 A1) teaches a structure mechanism that holds an accessory tool similar to the power tool clamping mechanism that clamps the accessory tool.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
REINALDO ABNEL. VARGAS-DEL RIO
Examiner
Art Unit 3722